Plaintiff in error, W.C. Allen, was convicted of a violation of the prohibition law at the May, 1910, term of the county court of Pottawatomie county. The attempted appeal does not contain a copy of the judgment entered. The Attorney General has filed a motion to dismiss the appeal because the record or case-made does not contain the judgment rendered against the plaintiff in error as alleged in his petition in error. Sec. 6951, Snyder's Stat., provides:
"The plaintiff in error shall file with his petition in error a transcript of the proceedings containing the final judgment or order sought to be reversed, vacated or modified, or the original case-made, as hereinafter provided, or a copy thereof. The plaintiff in error shall attach to and file with the petition in error the original case-made, filed in the court below, or a certified transcript of the record of said court."
"It is seen from this that the statute in plain and mandatory language requires that the judgment from which the appeal is prosecuted shall be presented to us by the transcript of the proceedings or embodied in the case-made. In either event the record so presented must be certified to as the law directs; if not so certified to, this court would have no means of judging of its authenticity." Bradford v. State, 3 Okla. Crim. 367,106 P. 535, and cases therein quoted. For this reason, under the statute, this court is without authority to consider this appeal. The appeal is therefore dismissed, and the cause remanded to the county court of Pottawatomie county, with directions to enforce its judgment therein. *Page 666